THE     AITQECNEP          GENERAL
                      UBP TEXAS




The Honorable H. Q. Sibley          Opinion No. H-854
Executive Director
Texas Animal Health Commission      Re: Authority of Texas
1020 Sam Houston State Office       Animal Health Commission
     Building                       to indemnify owners of
Austin, Texas 78701                 swine infected with
                                    pseudorabies which have
                                    been slaughtered on order
                                    of the Commission.

Dear Doctor Sibley:
     You have requested our opinion regarding the authority
of the Texas Animal Health Commission to indemnify owners of
swine infected with pseudorabies. Article 7014f-1, V.T.C.S.,
authorizes the Commission
         to order swine infected with, or exposed
         to, vesicular exanthema, foot and mouth
         disease, hog cholera and other diseases
         of swine to be sold for immediate slaughter
         at public slaughtering establishments where
         federal post mortem inspection is maintained;
         or the Commission may authorize such slaughter
         upon the owner's property, premises or other
         place under the direction of said Commission.
         Section 22a(4).

Furthermore, the succeeding subsection provides that
          [a]fter such sale and slaughter of swine
          infected with or exposed to vesicular
          exanthema, foot and mouth disease, and
          hog cholera, the Commission is authorized
          to pay the owner of such swine out of funds
          appropriated by the Legislature for that
          purpose in an amount not to exceed fifty




                          p. 3603
The Honorable H. Q. Sibley - page 2 (M-854


            per cent (50%) of the appraised value of
            such animals after deducting the amount
            of salvage received for them by the
            owner. Section 22a(5).
You state that pseudorabies is a highly infectious swine
disease which has been diagnosed in a herd of swine within
the state.
     If pseudorabies is a swine disease, it comes within the
provisions of subsection (4), which permits the Commission
to order the sale and immediate slaughter of swine infected
with or exposed to "other diseases." The Commission’s
authority under the indemnification provision, however, is
limited to those diseases specifically enumerated therein,
and unlike subsection (4) does not include "other diseases."
Whether we deal here with legislative oversight or legisla-
tive intent is not known to us, but the statute as written
is clear.
                       SUMMARY
            Uner the present wording of the statute,
            the Texas Animal Health Commission is
            authorized to order the sale and immedi-
            ate slaughter of swine infected with or
            exposed to pseudorabies, but it may not
            indemnify the owner of the swine therefor.
                                 Very truly yours,



                                 Attorney General of Texas

APPROVED:




Opinion Committee
jwb

                             p. 3604